Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16,17, 19-24, 26, and 28-30 allowed.
The following is an examiner’s statement of reasons for allowance: West (137,744) was found to be the closest prior art.  West discloses a drilling device (See Figure 1), comprising: a drill basic body (A); and a conveying helix (F), wherein the conveying helix runs helically around the drill basic body (A) and wherein the conveying helix (F) is subdivided into a plurality of conveying helix segments disposed next to one another (See Figure 2) (Note: conveying helix (F) is formed on a plurality of elements (G)).  West does not disclose wherein the plurality of conveying helix segments are each comprised of a plastics material; wherein the plurality of conveying helix segments each have a respective metal insert part disposed on a radially outermost circumferential edge of a respective conveying helix portion of the respective conveying helix segment; and wherein the respective metal insert part is at least partially disposed in the plastics material of the respective conveying helix segment.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of West, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722